Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/14/2022.  These drawings are acceptable.

Response to Amendment
Applicant’s amendments filed on 03/14/2022 overcomes the previously raised Drawing Objection, Objections to the Specification and most of the 112b rejections. However, the Office notes that the previously raised 112b rejection of the double recitation of “a flowline” in claim 3 L28 was not addressed in the response (notice that “a flowline” is already recited in claim 3 L1, which makes it unclear if they are the same limitation or if they ae distinct). In order to expedite prosecution, the Office will assume that they are the same limitation and will file an examiner’s amendment to overcome the 112b issue and place the application in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (Bold and underlined text “ XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the claim): 
	IN THE CLAIMS:

Claim 3. (Currently Amended) A method of sealing a flowline using a sealing system comprising a metal seal plug for sealing the flowline with a metal seal after hot tapping, the metal seal plug comprising a rotating collar adapted to preload a seal, the rotating collar comprising a threaded portion configured to transfer torque provided by a running tool into vertical force to preload the seal and a solid tapered completion plug adapted to seal against a wall of a pipe, the solid tapered completion plug comprising a substantially tubular portion rotatingly disposed within the rotating collar and a substantially conical sealing surface disposed at a first end portion of the substantially tubular portion of the solid tapered completion plug; a sealer, comprising a sealer body defining an inner annulus, a clamp disposed about a first end of the sealer body, the clamp adapted to provide structural support for the metal seal plug, the clamp comprising a first arcuate arm and a second arcuate arm connected to the sealer body and pivotally connected to the first arcuate arm, the second arcuate arm comprising an inner annulus in fluid communication with the sealer body inner annulus, the inner annulus of the second arcuate arm comprising an internal thread configured to cooperatively interface with the threaded portion of the rotating collar, a valve disposed at least partially within the inner annulus of the sealer body, the valve comprising an inner annulus selectively alignable with the inner annulus of the sealer body to selectively permit or deny fluid continuity between the inner annulus of the valve and the inner annulus of the sealer body and a connector interface disposed distally from the clamp at a second end of the sealer body, the connector interface comprising an inner annulus in fluid communication with the inner annulus of the sealer body; and a hot tap drill/plug running tool, the hot tap drill/plug running tool comprising a connector comprising an inner annulus, the hot tap drill/plug running tool connector operative to cooperatively mate with the sealer connector interface, a retractable drill shaft, a first portion of the drill shaft extending through the connector inner annulus, a feed mechanism operatively connected to the retractable drill shaft, a seal disposed within the connector about the retractable drill shaft and a guide rod operatively connected to the connector, the method comprising:
a. landing the system on [[a]] the flowline;
b. disposing the clamp about a portion of the flowline;
c. clamping the system to the flowline using the clamp;
d. connecting a drill bit to a second portion of the rotatable drill shaft opposite the
first position of the rotatable drill shaft;
e. connecting the hot tap drill/plug running tool connector to the connector interface of the sealer body;
f. aligning the inner annulus of the valve with the inner annulus of the sealer body
to allow the rotatable drill shaft to advance through the inner annulus of the valve;
g. advancing the rotatable drill shaft into the annulus of the sealer body until the drill bit engages the flowline;
h. using the drill bit to drill a profile hole in the flowline;
i. when the profile hole has been successfully drilled, retracting the rotatable drill
shaft into the hot tap drill/plug running tool;
j. aligning the inner annulus of the valve with the inner annulus of the sealer body
to remove fluid continuity between a first portion of the inner annulus of the sealer body on one side of the valve with a second portion of the inner annulus of the sealer body on an opposite side of the valve;
k. disconnecting the hot tap drill/plug running tool from the sealer body;
l. disconnecting the drill bit from the second portion of the rotatable drill shaft
opposite the first position of the rotatable drill shaft;
m. connecting the metal seal plug to the second portion of the rotatable drill shaft
opposite the first position of the rotatable drill shaft;
n. aligning the inner annulus of the valve with the inner annulus of the sealer body to allow the rotatable drill shaft to advance through the inner annulus of the valve;
o. advancing the rotatable drill shaft into the annulus of the sealer body through the inner annulus of the valve until the rotating collar engages the internal thread of the inner annulus of the first arcuate arm;
p. securing the threaded portion of the rotating collar into the internal thread of the inner annulus of the first arcuate arm;
q. once the rotating collar threaded portion is secured into the internal thread of the inner annulus of the first arcuate arm, retracting the rotatable drill shaft into the hot tap drill/plug running tool;
r. opening the valve; and
s. disengaging the hot tap drill/plug running tool from the sealer body.

***Only claim 3 is being amended, all other pending claims are to remain as filed in the response filed on 03/14/2022. Claim 3 is being amended to overcome a 112b issue related to the double recitation of “a flowline” present in L28 and L1 of claim 3.***

Allowable Subject Matter
Claims 1-8 (8 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was stated in the previous Office Action, the closest prior art are: Overstreet (US 8,069,874), Lillejordet (US 8,511,328), Dole (US 7,552,742), Sato (US 6,615,859), Wendell (US 4,332,272), Ledonne (US 4,127,141), Yano (US 3,948,282) and Longley (US 2,911,859). Overstreet and Dole teaches the general state of the art of hot tapping pipes wherein at least a hot tap drill and valve/clamp assembly are used to couple to the pipe, produce the tap via the drill and using the valve to selectively seal the connection similar to applicant's general invention. Notice that these hot tapping systems do not require a metal seal plug as claimed. Lillejordet, Sato, Wendell, Ledonne, Yano and Longley teaches of various examples of hot tap assemblies comprising some form of plugging means in addition to the conventional hot tap valve similar to applicant’s invention. However, notice that either the system lacks the particular structure/function of the sealer and/or hot tap/plug running tool or these plugs are structurally different to the claimed invention. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the system (1000) and method for sealing the flowline comprising a) the metal seal plug (430) comprising the rotating collar (431), the substantially tubular portion (483) and the substantially conical surface (432); b) the sealer (401) comprising the sealer body (415), the clamp (411), the internal thread (413), the valve (412) and the connector interface (414); and c) the hot tap drill/plug running tool comprising the connector (421), the retractable drill shaft (420), the feed mechanism (425), the seal (422) and the guide rod (423) in combination with all the limitations as claimed in claims 1-8 and as shown in at least Figs. 8-17 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753